Title: Mercy Otis Warren to John Adams, 8 Apr. 1786
From: Warren, Mercy Otis
To: Adams, John


          
            
              Sir–
            
            

              Milton

              April 8th 1786
            
          

          While in the silent watches of the Last night I was Contemplating
            the Viccissitudes of Life, the Fickleness of Mankind & the Instability of human
            Friendships—I determined to take up my Pen in the morning & inquire if it was
            possible that Mr Adams should never have directed one line
            to his friends at Milton since he held the Rank of Minister at the Court of Britain. 
          I have been always Confident he is among the Last in the United
            States that would forsake so known, so tryed, & so uniform a Friend as he has on
            that pleasant Hill, which I Expect to Leave before long Even if Life is protracted—
          But while we were at Breakfast we had the pleasure of yours dated
            Dec 12th Confirming (what I sincerely wish may Ever be the
            Case, with those who have observed so well of their Country) that your situation is
            Eligible to the Height of your Wishes—
          Another Circumstance inducing me to interrupt you by this
            Conveyance was to forward the inclosed. 
          The Reason of this address to the public you will see in the
            Exordium, & my Motive for puting it into your hand is to Corroborate what I
            [asserteed] in my Last, that the Gentleman whose signature you will there see, has not
            forsaken his Country, but his Country have forgoten him—and what is still more
            Extraordinary–He has not a political Friend Either in Braintree or Weymouth.
          If you or yours Can investigate the Cause of this Remarkable Change
            you can do more at a distance, than we who reside in the Neighbourhood are able to
            discover—
          Calihan is to sail on the Morrow so that you must Excuse but a
            short letter from me & perhaps none from Mr Warren—
            but be assureed the next oppertunity will Convey you the warm Expressions of a Friendly
            Heart, with the General Observations on political and Commercial affairs, of one who is
            invariably the same both in public and private life—
          Yours Came unaccompanyed with any thing Either from Mrs or Miss Adams though they are both much in arrears on the
            Epistolary [score]—But were my spirits in the usual key that would be no bar to my
            inclination to Cherish Every social Moment that Friendship may Claim. But
            while my mind is Clouded by the Recent pangs of Domestic sorrow, to which till of Late
            my Heart has been a stranger, it would be hardly kind to Call her from the Zenith of
            prosperity, & the full Enjoyment of all the Felicity that Honour affluance
            & Health Can give, to listen to the plaintive strains of Maternal tenderness,
            which daily pours its tears over the tomb of a most amiable son—
          My Charles is no more—my other Children Yet live—God Grant they may
            live above any dependance on a Cold ungratful World… prepare them Early like their
            Excellent Brothers to Enter in a state of Higher Perfection—
          To my dear Naby my best Love with the inclosed Momento from the
            Boston Gazette—
          With Every sentiment of Esteem Regard & / affection to Mrs Adams & Yourself / [subscribes] your Respectful
            Friend
          
            
              M Warren
            
          
        